DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL DEVICE, PROJECTOR, AND IMAGING DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame (US 20210033829 A1) in view of Lee (US 20190331999 A1).
Regarding claim 1, Ishigame teaches an optical device (Fig. 1-7) comprising: a plurality of optical elements (12); a holding member (lens barrel) configured to hold the plurality of optical elements (12); and a first optical element (14) is a lens, the first optical element (14) being disposed in a position closest to an enlargement side out of the plurality of optical elements (12), the first optical element (14) has an incident surface (14A), a reflecting surface (14B) configured to reflect light which enters through the incident surface (14A), and an exit surface (14C) configured to emit the light reflected by the reflecting surface (14B), the incident surface (14A) and the exit surface (14C) are provided to a first surface facing to a reduction side in the first optical element (14), and Ishigame does not explicitly teach a partition wall, wherein the partition wall partitions the incident surface (14A) and the exit surface (14C).
Lee teaches a partition wall (252), wherein the partition wall partitions the incident surface (of 23) and the exit surface (of 23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame with Lee; because it provides protection for all of the lens elements.
Regarding claim 2, the combination of Ishigame and Lee consequently results in the partition wall (252 of Lee) is provided to the holding member (lens barrel; Fig. 1-4 of Lee).
Regarding claim 3, the combination of Ishigame and Lee consequently results in the partition wall is provided to a second optical element (221 of Lee) disposed adjacent to the first optical element (23 of Lee) out of the plurality of optical elements (12, 22, 13 of Lee).
Regarding claim 4, the combination of Ishigame and Lee consequently results in the partition wall (252 of Lee) is provided to the first surface (23 of Lee).
Regarding claim 5, the combination of Ishigame and Lee consequently results in a buffer member (251 of Lee) disposed between the partition wall (252 of Lee) and the first surface (23 of Lee).
Regarding claim 6, Ishigame, as modified by Lee, further teaches a second surface (14B) facing to an opposite side to the first surface (14A and 14C) in the first optical element (14) has a convex shape, the second surface is provided with a reflective coating layer (140) as the reflecting surface (14B), and the reflective coating layer (140) has a concave shape on which a surface shape of the second surface is transferred (Fig. 1-7).
Regarding claim 7, Ishigame, as modified by Lee, further teaches an optical element group constituted by optical elements (12) located at the reduction side of the first optical element (14) out of the plurality of optical elements (12) is a refracting optical system (Fig. 2 and 6).
Regarding claim 8, Ishigame, as modified by Lee, further teaches the plurality of optical elements (12) has a single optical axis (Fig. 2 and 6).
Regarding claim 9, Ishigame, as modified by Lee, further teaches the incident surface (14A) is located at one side of the optical axis, and the exit surface (14C) is located at another side of the optical axis (Fig. 2 and 6).
Regarding claim 10, Ishigame, as modified by Lee, further teaches a light modulator (10A) configured to modulate light emitted from a light source; and the optical device according to Claim 1 configured to project the light modulated by the light modulator (Fig. 2 and 6).
Regarding claim 11, Ishigame, as modified by Lee, further teaches an imager (10A) disposed on a reduction-side imaging plane on which light emitted from the optical device is imaged (Fig. 2 and 6).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20090116124 A1, US 20160370691 A1, and US 20160216598 A1, disclose a casing for the projection lens similar to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882